Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant asserts that the prior art does not teach nor suggest the claimed side face forms a side surface of each of the OLED and the substrate. This argument is not persuasive. The claim limitations state that the side surface extends an entirety of a distance from the front face to the back face and that the OLED stack on the back face. Such a recitation does not reasonably read on the disclosure of applicant’s invention nor the depictions in figures 2-3. The only conceivable way a disclosure could read on the claim language at issue appears to be Winkler’s figure 2b wherein the LED is located in a notch forming a complicated side and bottom portion. In this regard the LED is both on the bottom, on the side, and the LED side forms a part of the bottom and side. It is hard to see how applicant’s stacked planar OLED can meet the limitation “side face forms a side surface of each of the OLED and the substrate”. If the side is defined as the bottom in figure 2 to meet the limitation is quotes, then it won’t be on the bottom as claimed, because then the bottom cannot correspond to the shared side. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are amended to recite wherein the side face forms a side surface of each of the OLED and the substrate. The OLED is claims as being stack placed on a back face of the substrate. The side face of the substrate thus CANNOT be the side face of the LED. The substrate and the LED are disparate elements. 
Claims 2-10 and 12 depend from claim 1 and thus have the same defects.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 7883255) in view of Yamakawa (US 20150378319).
With regard to claim 1 Winkler discloses a display assembly comprising an organic light-emitting diode display device comprising 
at least one LED (8) having an emitting stack (8a) placed on a transparent, semi-transparent or translucent substrate (10), a back face of the substrate is placed on the emitting surface of the 
wherein the side face forms a side surface of each of the OLED and the substrate (figures 2, 2b).
Winkler teaches LED but not OLED. Yamakawa teaches OLEDs. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Winkler’s LEDs to be organic LEDs. The reason for doing so would have been to use an improved lighting source to light the display, as taught by Yamakawa.

With regard to claim 2 Winkler and Yamakawa teach an assembly according to claim 1, further comprising an analogue time display (4 figure 1).

With regard to claim 3 Winkler and Yamakawa teach the assembly according to claim 2, wherein the secondary object includes the analogue time dial (2).

With regard to claim 6 Winkler and Yamakawa teach a positive assembly according to claim 1, wherein said side face is at an angle of between 90 and 135 relative to the front face (figure 4)

With regard to claim 8 Winkler and Yamakawa teach the assembly according to claim 1, wherein opaque covers (41, 42) are arranged on the side faces that do not illuminate the secondary object (figure 4).

With regard to claim 9 Winkler and Yamakawa teach the assembly according to claim 1, wherein the front face of the substrate includes an integrated or added decoration (figures 3a-d).

With regard to claim 10 Winkler and Yamakawa teach the assembly according to claim 1, wherein the substrate is surmounted by a semi-transparent dial (51, 51 figure 4).

With regard to claim 11 Winkler and Yamakawa teach a watch comprising a display assembly including an organic light-emitting diode display device having at least one LED (8) comprising an emitting stack (8) placed on a transparent, semi-transparent or translucent substrate (10), a back faceof the substrate being placed on the emitting surface of the LED (8), and a secondary object (4) to be illuminated, said substrate (10) includes a front face on an opposite side of the substrate from the back face and at least one side face arranged to light a secondary object (figures 2b, 4), wherein the side face extends an entirety of a distance from the front face to the back face (figues 2a, b, 4) wherein the side face forms a side surface of each of the OLED and the substrate (figures 2, 2b).
Winkler teaches LED but not OLED. Yamakawa teaches OLEDs. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Winkler’s LEDs to be organic LEDs. The reason for doing so would have been to use an improved lighting source to light the display, as taught by Yamakawa. 
See figures reproduced for discussion of claim 1. 

Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 7883255) in view of Yamakawa (US 20150378319) in further view of Blanckaert (US 2012/0082012).
With regard to claims 7 & 12(depends from claim 1) Winkler does not teach the claimed: transparent substrate has a refractive index of at least 1.5 (claim 7) OR Claim 12 comprised between 1.6 and 1.8.
Blanckaert teaches the transparent materials can be formed from sapphire. Applicant states sapphire has an index of 1.768. At the time of the earliest effective filling date it would have been obvious to one .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 7883255) in view of Yamakawa (US 20150378319) in further view of Poli (US 5984485)
With regard to claim 5 (depends from claim 1) Winkler does not teach the claimed: wherein said side face is depolished to produce diffused light during use.
Poli teaches irregular portions formed in a surface to facilitate diffusing of light. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to interrupt any polish in the side face of Winkler to facilitate diffusing as taught by Poli. The reason for doing so would have been to diffuse the light as taught by Poli. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 7883255) in view of Yamakawa (US 20150378319) in further view of Kang (US 10108149).

With regard to claim 4 Winkler and Yamakawa teach the assembly according to claim 1, wherein the secondary object is arranged inside a watch aperture (figure 4, the hands are inside an aperture of the case as is the dial).
Winkler does not disclose the watch aperture being formed by the side surface of each of the OLED and the substrate.

With regard to Parent claim 1 from which claim 4 depends Kang discloses a display assembly comprising: 
an organic light-emitting diode display device (100) including at least one OLED (column 2 lines 54-55) having an emitting stack placed on a transparent, semi-transparent or translucent substrate (EN), a back face of the substrate being  placed on the emitting surface of the OLED (figure 2, EN, 100); and a secondary object (DU, WN figure 7)to be illuminated, wherein said substrate includes a front face on an opposite side of the substrate from the back face (figure 7), and wherein the side face extends an entirety of a distance from the front face to the back face (figure 7), and wherein the side face forms a side surface of each of the OLED and the substrate.
Kang does not teach the claimed: and at least one side face arranged to light a secondary object.
With regard to claim 4 Kang teaches the secondary object is arranged inside a watch aperture (WN, DU - figure 7), the watch aperture being formed by the side surface of each of the OLED and the substrate (EN, 100 - figure 7).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Winkler’s system with an OLED display as taught by Kang. The reason for doing so would have been to achieve a more robust and complete display configuration capable of displaying more information, as taught by Kang. Such modification would address the limitation of claim 4 because Kang’s OLED display is located against a transparent substrate and includes a common terminal end on the inside which is flush with the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5-6-21
/SEAN KAYES/Primary Examiner, Art Unit 2844